Order Correcting Errors and Clarifying Rules
PER CURIAM.
The Florida Rules of Civil Procedure are hereby corrected and clarified in .the following respects, viz:
I. It was the intention of this Court in its opinion filed June 19, 1968 [211 So.2d 206 (Fla.1968)] to amend Rule 1.370(a), 30 F.S.A. Said amendment should have been numbered Rule 1.370(a), Rule 1.370 (b) reading as follows, viz:
“b) Effect of Admission. Any admission made by a party pursuant to such request is for the purpose of the pending action only and neither constitutes an admission by him for any other purpose nor may be used against him in any other proceeding.”
was not repealed.
II. Rule 1.640(a) is amended to read as follows:
“An application for writ of certiorari to the circuit court shall be made by petition filed within 30 days from the date of the proceeding, order, or judgment sought to be reviewed. It shall be accompanied by either the original record or a certified transcript of the record of the proceedings the petitioner seeks to have reviewed or so much of it as is essential. Unless shown by another party to be necessary, no other record shall be required. The petition shall contain a concise statement of the proceeding and the reasons relied on ' for granting the writ and shall be accompanied by a supporting brief.”
III.Form 1.918 [211 So.2d 174, 183 (Fla. 1968)] is amended to read as follows:
“TO DEFENDANT-, AND ALL OTHERS WHOM IT MAY CONCERN:
YOU ARE NOTIFIED of the institution of this action by plaintiff-against you seeking (“to foreclose a mortgage on” or “to partition” or “to quiet title to” or “a divorce and relief concerning” or other type of action) the following property in_County, Florida:
(legal description of property)
DATED on_, 19_



This Order shall become effective Midnight, September 30, 1970.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.